           Case 6:20-cv-00530-MC        Document 19       Filed 03/31/21     Page 1 of 2




                             UNITED STATES DISTRICT COURT

                                    DISTRICT OF OREGON

LEEANN M. DANNER,                                    Civil No. 6:20-cv-00530-MC

                Plaintiff,

         v.                                          ORDER FOR REMAND

COMMISSIONER, SOCIAL SECURITY
ADMINISTRATION

                Defendant.


         Based on the stipulation of the parties, it is hereby ORDERED that the above-captioned

case be REVERSED and REMANDED for further administrative proceedings pursuant to

sentence four of 42 U.S.C. § 405(g). On remand, the Appeals Council will instruct the

administrative law judge to take any steps necessary to fully develop the administrative record,

and to provide Plaintiff an opportunity for a new hearing and to submit additional evidence in

support of her claim. Further, the Council will direct the ALJ to reevaluate the opinion evidence

and reassess Plaintiff’s residual functional capacity. If warranted, the ALJ will obtain

supplemental vocational evidence or otherwise comply with Social Security Ruling 00-4p to

resolve all apparent conflicts and articulate the resolution of any apparent conflicts between the

jobs identified and the Dictionary of Occupational Titles.

         Upon proper presentation, the Court will consider whether reasonable attorney fees,

costs, and expenses should be awarded pursuant to the Equal Access to Justice Act, 28 U.S.C. §

2412(d).

         IT IS SO ORDERED this _________
                                 31st    day of __________________
                                                  March            2021.


                                                 s/Michael J. McShane
                                              ____________________________________
                                              UNITED STATES DISTRICT JUDGE


Page 1    ORDER - [6:20-CV-00530-MC]
         Case 6:20-cv-00530-MC        Document 19   Filed 03/31/21   Page 2 of 2




Submitted by:

SCOTT ERIK ASPHAUG, OSB #833674
United States Attorney

RENATA GOWIE, OSB #175273
Civil Division Chief

s/ Lisa Goldoftas
LISA GOLDOFTAS
Special Assistant United States Attorney
of Attorneys for Defendant
(206) 615-3858




Page 2   ORDER - [6:20-CV-00530-MC]
